Citation Nr: 0336509	
Decision Date: 12/29/03    Archive Date: 01/07/04	

DOCKET NO.  94-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for degenerative changes of the right shoulder. 

2.  Entitlement to a disability rating in excess of 
10 percent for degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1980.  

A review of the record reveals that by rating decision dated 
in April 2003, the disability ratings for the veteran's right 
knee disability and left knee disability were determined to 
be 30 percent disabling each.  The veteran was assigned a 
temporary total disability rating for each knee from May 18, 
1999.  The prehospital rating of 30 percent, effective 
August 6, 1993, was reestablished, for each knee, from 
July 1, 2000.  Service connection is in effect for several 
other disabilities and the veteran's combined disability 
rating, with consideration of the bilateral factor, is 
80 percent.  He was also determined to be entitled to special 
monthly compensation on account of the bilateral knee 
disorders, independently ratable at 60 percent or more, from 
May 18, 1999, to July 1, 2000.  


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminated 
the former statutory requirement that a claim be well 
grounded.  The law also redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and his 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2000, the RO directed a letter to the veteran 
that included reference to the VCAA, but did not specifically 
provide information regarding the respective obligations of 
VA and the veteran in obtaining evidence as set out in 
Quartuccio v. Principi.  Moreover, in the cover letter that 
accompanied the supplemental statement of the case dated in 
April 2003, the veteran was told that he had 60 days to 
respond.  Subsequent to this letter, however, a decision was 
issued in the Federal Circuit Court that interpreted the 
effect of the VCAA on claims for benefits, including the 
instant claim.  See Disabled American Veterans v. Secretary 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, this decision held that an appellant must be 
afforded one year to respond to any request for development 
information under the VCAA.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America, Inc., v. Secretary Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) which was provided to 
the veteran in a supplemental statement of the case as being 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary Veterans Affairs, 327 F.3d. 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30 day period 
provided in § 3.159(b)(1) to respond to the VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  

Review of the record discloses that, among other things, 
pursuant to remand by the Board in December 2000, the veteran 
was accorded examinations in August 2002 and January 2003.  
The diagnoses on the August 2002 examination included 
degenerative arthritis of the left shoulder with pain on 
movement and degenerative arthritis of the right shoulder 
with pain on movement.  The January 2003 examination had a 
pertinent diagnosis of bilateral shoulder condition with mild 
degenerative arthritis.  However, as the veteran's accredited 
representative has pointed out, the examiners did not 
adequately address the impact of the veteran's functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination as required by 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) and DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, are 
fully complied with and satisfied.  The 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his claims.  The 
letter should contain a statement 
disclosing the type of evidence that 
would be essential to the success of his 
claim, as well as a statement as to which 
portion of evidence, if any, is to be 
provided by him and which, if any, VA 
will attempt to obtain for him.  An 
appropriate period of time should be 
allowed for response.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral shoulder disability in the 
recent past.  After securing the 
necessary releases, the RO should obtain 
copies of the treatment records from any 
providers identified by the veteran.  
These records should be associated with 
the claims file.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current nature and extent of his 
service-connected bilateral shoulder 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests, 
studies (to include X-rays and range of 
motion studies, with normal ranges 
provided for comparison purposes), and 
consultations should be accomplished.  
All clinical findings should be set forth 
in detail.  The examiner should also 
render specific findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
disability being evaluated.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The complete rationale 
for any opinion expressed should be set 
forth.  

4.  Thereafter, the RO should consider 
all the evidence of record and 
readjudicate the claim.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should return to the Board for further 
appellate consideration, if otherwise noted.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO; however, he is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for any scheduled examination could result in 
denial of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




